Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Le Doux et al. (Pub No. US 2018/0315238 A1) in view of Leroy (Pub No. US 2013/0127858 A1).


As per claim 21, Le Doux teaches the claimed:
21. A rendering software system comprising: 
one or more computers comprising one or more processors and one or more non-transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon ([0080] “… one or more computer -readable memory may have computer-executable instructions embodied thereon that, when executed by at least one processor, cause at least one processor to perform the technique”) that when executed cause the one or more computers to implement: 
a graphical user interface (Le Doux shows the user interface in figure 7), and 
a model file (Le Doux in [0043] “… As an example, the canvas file can include a canvas data structure (352) that defines a canvas (370) such as a page of a word processing document), a three-dimensional model data structure (354)”.  In this instance, the claimed “model file” corresponds to the canvas file that contains the model data); 
wherein the model file comprises a model capable of manipulation by a rendering software (Le Doux in [0043] “… As an example, the canvas file can include a canvas data structure (352) that defines a canvas (370) such as a page of a word processing document), a three-dimensional model data structure (354)” and Le Doux in [0045] “Rendering of a view of the manipulable three-dimensional model (330))”); 
wherein the graphical user interface is configured to enable a user to open the model file ([0086] “… The technique can also include loading the canvas, with the loading of the canvas comprising loading the image into the memory and displaying the image on a computer display in response to a user input request to load the canvas.”
In this instance, the claimed “model file” corresponds to the canvas file that contains the model data, e.g. please see [0043] “… As an example, the canvas file can include a canvas data structure (352) that defines a canvas (370) such as a page of a word processing document), a three-dimensional model data structure (354)”
The claimed “to open the model file” corresponds to the user requesting to load the canvas that has its data stored in the canvas file). 

Le Doux alone does not explicitly teach the remaining claim limitations.
However, Le Doux in combination with Leroy teaches the claimed:
wherein the rendering software is a part of the rendering software system that allows for rotation, annotation, calculation, measurements, and/or an assignment of one or more attributes of the model (Leroy teaches of using one or more shaders (rendering software part of the rendering software system e) from a set of shaders that allows for calculation and assignment of surface shading colors (attributes of the model), e.g. please see [0027] “… Elements of the image input 285 may be rasterized to pixels during a rendering process including execution of the GPU program code 220 … The GPU program code 220 may comprise a vertex shader 221 and/or a pixel shader 222 … A pixel shader 222 may comprise program instructions that are executable by the GPU 200 to determine properties (e.g., color)”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rendering software for calculation and assignment of surface shading colors (attributes of the model) as taught by Leroy with the system of Le Doux.  This is because these shader programs may be customized to achieve particular lighting effects and allow for more flexibility in the rendering effects achieved (Leroy in [0034]).

Le Doux in combination with Leroy also teach the claimed:
and wherein when the model file is initially opened, the rendering software system is configured to display one or more pictures of a model view of the model without loading the rendering software (Le Doux teaches that when a canvas file (model file) is initially opened for display, an image is loaded without rendering, e.g. please see Le Doux in [0018] " The computer system can generate and render digital images representing views of the three-dimensional model in the viewport … When the file is loaded and the canvas is displayed, the image of the model view can be loaded, rather than loading and rendering the three-dimensional model”.
	In this passage, the “image of the model view” corresponds to the claimed “one or more pictures of a model view of the model”.
While Le Doux says that this display of image of the model view occurs without rendering, Le Doux does not mention technical details of the rendering, e.g. there are no details about rendering software in particular.  Leroy teaches that only certain program code shaders (rendering software) are selected from a larger set of program code shaders (rendering software) for rendering depending upon the situation, e.g. please see Leroy in [0034] “the process of generating the shader(s) 220B may comprise selecting and retrieving an existing shader from a set of stored shaders 220A. For example, for each object in the geometry 116B, the interceptor 150 may select and retrieve one of the set of stored shaders 220A based on any suitable parameters desired for rendering the object, such as the lighting scheme and/or rendering mode associated with the object”.
Thus, Leroy does not load certain shaders when those shaders are unnecessary for getting the suitable parameters for rendering object and this corresponds to the claimed “without loading the rendering software”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not load at least a portion of rendering software as taught by Leroy with the system of Le Doux.  This helps prevent unnecessary additional processing of shader programs that would not be needed to displaying a given scene or for a given set of model objects, e.g. one would not need to load shader programs that correspond to model objects that do not appear within a given scene.

As per claim 22, Le Doux teaches the claimed:
22. The rendering software system of claim 21, wherein the rendering software system is configured to render a two-dimensional picture and/or a three-dimensional picture of the model upon selection of the model file ([0018] “… When the file is loaded and the canvas is displayed, the image of the model view can be loaded, rather than loading and rendering the three-dimensional model. The computer system can delay loading the three-dimensional model until user input directed at the image is received, indicating that the three-dimensional model represented by the image is to be manipulated” and Le Doux in [0047] “The model manipulation and rendering operations can be performed directly by the productivity computer application (310)”.  In this instance, the user input indicating that the 3D model is to be manipulated corresponds to the claimed “upon selection of the model file” because the 3D model in the canvas is stored in the canvas file.  Thus, a selection of the 3D model in the canvas is a selection of the model data within the canvas file).

As per claim 23, Le Doux teaches the claimed:
23. The rendering software system of claim 21, wherein the rendering software system is configured and arranged not to load the model and instead load the one or more pictures upon selection of the model file (This occurs when the canvas file (model file) is initially selected to be displayed but no 3D model manipulation has been selected yet.  In this instance, the canvas file (model file) will not load the 3D model and instead load the 2D preview image, e.g. please 
See Le Doux in [0086] “… The technique can also include loading the canvas, with the loading of the canvas comprising loading the image into the memory and displaying the image on a computer display in response to a user input request to load the canvas” and Le Doux in [0018] "…When the file is loaded and the canvas is displayed, the image of the model view can be loaded, rather than loading and rendering the three-dimensional model”).


As per claim 24, Le Doux teaches the claimed:
24. The rendering software system of claim 21, wherein one or more attributes of the model are not loaded with the one or more pictures (Le Doux in [0018] "…When the file is loaded and the canvas is displayed, the image of the model view can be loaded, rather than loading and rendering the three-dimensional model”  Le Doux teaches that the 3D model has attributes including size dimensions, e.g. please see Le Doux in [0020] “… For example, the normalized units can be based on a size (such as a length) of the three-dimensional model … For example, a three-dimensional model may have dimensions indicating the model is one hundred meters long”.  In Le Doux, when the 3D model is not loaded, its attributes such as its length or dimensions are also not loaded because these are part of the 3D model itself).


As per claim 25, Le Doux teaches the claimed:
25. The rendering software system of claim 23, wherein the rendering software system is configured and arranged to load the model upon an interaction with the one or more pictures ([0018] “… When the file is loaded and the canvas is displayed, the image of the model view can be loaded, rather than loading and rendering the three-dimensional model. The computer system can delay loading the three-dimensional model until user input directed at the image is received, indicating that the three-dimensional model represented by the image is to be manipulated” and Le Doux in [0047] “The model manipulation and rendering operations can be performed directly by the productivity computer application (310)”.  
In this instance, the “user input directed at the image” corresponds to the claimed “interaction with the one or more pictures”).

As per claim 26, Le Doux alone does not explicitly teach the claimed limitations.
However, Le Doux in combination with Leroy teaches the claimed:
26. The rendering software system of claim 25, wherein the rendering software system is configured and arranged not to load at least a portion of the rendering software upon loading of the model after the interaction with the one or more pictures (Le Doux teaches of loading the 3D model after interaction with the picture (image), e.g. please see [0018] “… When the file is loaded and the canvas is displayed, the image of the model view can be loaded, rather than loading and rendering the three-dimensional model. The computer system can delay loading the three-dimensional model until user input directed at the image is received, indicating that the three-dimensional model represented by the image is to be manipulated” and Le Doux in [0047] “The model manipulation and rendering operations can be performed directly by the productivity computer application (310)”. 
	Leroy teaches that a portion of the rendering software (a portion of the total set of program code shaders) are not loaded even when rendering a 3D model because only the shaders that are needed are actually selected, e.g. please see Leroy in [0034] “the process of generating the shader(s) 220B may comprise selecting and retrieving an existing shader from a set of stored shaders 220A. For example, for each object in the geometry 116B, the interceptor 150 may select and retrieve one of the set of stored shaders 220A based on any suitable parameters desired for rendering the object, such as the lighting scheme and/or rendering mode associated with the object. In one embodiment, for example, a shader comprising the following GPU-executable instructions may be selected for rendering an object with bump mapping and diffuse, specular, and opacity maps”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not load at least a portion of rendering software as taught by Leroy with the system of Le Doux.  The motivation of claim 21 is incorporated herein.

As per claim 27, the reasons and rationale for the rejection of claim 21 is incorporated herein.
Le Doux teaches the claimed:
wherein the one or more pictures includes annotations and/or dimensions associated with the model view but does not include the manipulation capabilities (Please see in figure 3 where 2D image view (a picture) include a bounding box around the model view.  This bounding box corresponds to “annotations or dimensions associated with the model view”.
Also please see Le Doux in [0046] “The productivity computer application (310) may include the resulting two-dimensional model view (376) of the three-dimensional model (330) in the viewport (374) in the canvas (370) on a computer display.”
This bounding box around the 2D model view (376) however does not include the manipulation capabilities.  In contrast, Le Doux shows different annotations and/or dimensions in figures 4 to 7 that have manipulation capabilities).

As per claims 28-32, these claims are similar in scope to limitations recited in claims 22-26, respectively, and thus are rejected under the same rationale.

As per claim 33, the reasons and rationale for the rejection of claim 21 is incorporated herein.
Le Doux teaches the claimed:
wherein the graphical user interface is configured to enable a user to open the model file and wherein when the model file is opened, the model is loaded (Le Doux teaches of an embodiment where the model file is opened when it is initially received, e.g. please see the beginning of [0041] “The productivity application (310) can generate or receive an initial three-dimensional model (320)” and also please see the end of [0041] “… In one example, the productivity computer application (310) may receive an initial three-dimensional model (320) from a remote server computer system, and may or may not convert that initial three-dimensional model (320) to produce the manipulable three-dimensional model (330).”  In this instance, the model file is opened when it is loaded and converted to be placed into the canvas.   For example, please see figure 3 where it shows the initial 3D model being received at step 320 and open and loaded into the 3D scene 332 using productivity computer application 310.  
Figure 7 shows that the graphical user interface is part of the productivity application (310) ); and

Le Doux alone does not explicitly teach the claimed: “wherein when a different view of the model is selected, the rendering software system first presents a picture of the different view without loading the rendering software”.
However, Le Doux in combination with Leroy teaches the claimed:
wherein when a different view of the model is selected, the rendering software system first presents a picture of the different view without loading the rendering software (Please see Le Doux in figure 8 where at the top the user may select different views of the model, e.g. by going selecting preview 710.  Also please see Le Doux in [0073] “The display of the model view for the preset button (710) may be done by immediately responding to selection of the preset button (710) by performing operations to display the view for the selected preset button (710) (such as by immediately displaying the stored image), without interpolating between the current view and the view for the preset button (710).”
In this instance, the “stored image” for preview 710 corresponds to the claimed “a picture of the different view”.
As mentioned above for claim 21, Leroy in [0034] teaches that not all of rendering software (not all shader programs) need to be loaded when performing rendering).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not load at least a portion of rendering software as taught by Leroy with the system of Le Doux.  The motivation of claim 21 is incorporated herein.

As per claim 34, Le Doux teaches the claimed:
34. The rendering software system of claim 33, wherein the rendering software system is configured to render a two-dimensional picture and/or a three-dimensional picture of the different view (Please see in figure 7 where selecting preview image 710 results in rendering a 2D picture of the different view and please see [0073] “… he computer system may respond to selection of the preset button (710) by rendering and displaying an animation showing the displayed image gradually interpolating from the current view to the view for the selected preset button (710).” ).

As per claim 35, Le Doux teaches the claimed:
35. The rendering software system of claim 33, wherein the rendering software system is configured and arranged not to load the model and instead load the one or more pictures upon selection of the different view (Please see in figure 7 where selecting preview image 710 results in rendering a 2D picture of the different view (such that the model is not loaded) and please see [0073] “The display of the model view for the preset button (710) may be done by immediately responding to selection of the preset button (710) by performing operations to display the view for the selected preset button (710) (such as by immediately displaying the stored image), without interpolating between the current view and the view for the preset button (710)”.
	In this instance, the immediate display of the stored image means that the 3D model is not loaded because they are simply displaying an already previously stored image, e.g. please see Le Doux in [0018] "…When the file is loaded and the canvas is displayed, the image of the model view can be loaded, rather than loading and rendering the three-dimensional model”).


As per claim 36, Le Doux teaches the claimed:
36. The rendering software system of claim 33, wherein one or more attributes of the model are not loaded with the one or more pictures of the different view (In Le Doux in figure 7 and in [0073], when the 3D model is not loaded in response to selecting preview 710, its attributes such as its length or dimensions are also not loaded because these are part of the 3D model itself.
For example, Le Doux recites: [0073] “The display of the model view for the preset button (710) may be done by immediately responding to selection of the preset button (710) by performing operations to display the view for the selected preset button (710) (such as by immediately displaying the stored image), without interpolating between the current view and the view for the preset button (710)”.
Also Le Doux recites [0018] "…When the file is loaded and the canvas is displayed, the image of the model view can be loaded, rather than loading and rendering the three-dimensional model”.  Le Doux teaches that the 3D model has attributes including size dimensions, e.g. please see Le Doux in [0020] “… For example, the normalized units can be based on a size (such as a length) of the three-dimensional model … For example, a three-dimensional model may have dimensions indicating the model is one hundred meters long”.  ).

As per claims 37 and 38, these claims are similar in scope to limitations recited in claims 25 and 26, respectively, and thus are rejected under the same rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699